

117 HR 3969 IH: To amend title XXVII of the Public Health Service Act to include activities to address social determinants of health in the calculation of medical loss ratios.
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3969IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Curtis (for himself and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to include activities to address social determinants of health in the calculation of medical loss ratios.1.Including activities to address social determinants of health in the calculation of medical loss ratios(a)In generalSection 2718 of the Public Health Service Act (42 U.S.C. 300gg–18) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking and at the end;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following new paragraph:(3)for activities that address social determinants of health; and;(2)in subsection (b)(1)(A), in the matter preceding clause (i), by striking paragraphs (1) and (2) and inserting paragraphs (1) through (3); and(3)in subsection (c)—(A)by inserting and, with respect to the activities reported under subsection (a)(3), not later December 31, 2023, after December 31, 2010,; and(B)by striking subsection (a)(2) and inserting paragraph (2) or (3) of such subsection.(b)Effective dateThe amendments made by paragraphs (1) and (2) of subsection (a) shall apply with respect to plan years beginning on or after January 1, 2024.